IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00254-CR
                                No. 10-12-00255-CR

CHRISSIE RENEE HARRIS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 87th District Court
                           Freestone County, Texas
                  Trial Court Nos. 10-175-CR and 10-176-CR


                          MEMORANDUM OPINION

      In one issue in both appeals, appellant, Chrissie Renee Harris, challenges her

convictions for sexual assault of a child, a first-degree felony. See TEX. PENAL CODE

ANN. § 22.011(a)(2) (West 2011). We affirm.

                                    I.        BACKGROUND

      In both appeals, appellant was indicted with one count of sexual assault of a

child for conduct allegedly perpetrated against her step-son, T.L.H., on October 10 and
24, 2010. Testimony at trial established that T.L.H. was younger than seventeen years of

age at the time of the alleged incidents.

        At the conclusion of the evidence, the jury found appellant guilty in both cases.

The trial court assessed punishment at ten years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice for each count and ordered that

the sentences run consecutive to one another. The trial court subsequently certified

appellant’s right of appeal in both cases, and these appeals followed.

                                            II.   ANALYSIS

        In one issue in both cases, appellant contends that the trial court abused its

discretion by allowing the prosecutor to impeach her testimony with two prior felony

convictions, both of which appellant contends were too remote.

A.      Facts

        Prior to trial, appellant filed a motion in limine, requesting, among other things,

the exclusion of all extraneous crimes or misconduct evidence under Texas Rules of

Evidence 403, 404(a)(1), (b), and 608. See TEX. R. EVID. 403, 404(a)(1), (b), 608. With little

discussion, the trial court granted appellant’s motion in limine.

        In any event, at trial, appellant chose to testify on her own behalf. On cross-

examination, the prosecutor asked whether appellant had previously gone by the name

“Chrissie Scanlon.” Appellant answered that was her maiden name. Thereafter, the

following exchange took place at the bench:

        [Prosecutor]:       Your Honor, I intend to get into two or more prior
                            felonies and I know that [defense counsel] has a


Harris v. State                                                                         Page 2
                            motion in limine, but I’m thinking that it would be
                            appropriate.

        [Defense counsel]: And I would object.

        [Prosecutor]:       But her testimony opened the door.

        THE COURT:          Her testimony did open the door, [defense counsel].
                            You may proceed.

The prosecutor subsequently questioned appellant about her 1997 convictions for

burglary and endangering the welfare of a child.

B.      Discussion

        To preserve error, Texas Rule of Appellate Procedure 33.1(a) requires the

complaining party to make a specific objection or complaint and obtain a ruling thereon

before the trial court. See TEX. R. APP. P. 33.1(a); see also Wilson v. State, 71 S.W.3d 346,

349 (Tex. Crim. App. 2002). Texas courts have held that points of error on appeal must

correspond or comport with objections and arguments made at trial. Dixon v. State, 2
S.W.3d 263, 273 (Tex. Crim. App. 1999); see Wright v. State, 154 S.W.3d 235, 241 (Tex.

App.—Texarkana 2005, pet. ref’d). “Where a trial objection does not comport with the

issue raised on appeal, the appellant has preserved nothing for review.” Wright, 154
S.W.3d at 241.

        As stated above, appellant’s motion in limine sought to exclude all extraneous

crime or misconduct evidence under Texas Rules of Evidence 403, 404(a)(1), (b), and

608. See TEX. R. EVID. 403, 404(a)(1), (b), 608. However, on appeal, appellant contends

that the prosecutor should not have been able to impeach appellant with these

convictions because they are too remote under Texas Rule of Evidence 609. See id. at R.

Harris v. State                                                                        Page 3
609. The record does not reflect that appellant objected in the trial court that the

complained-of evidence should not be admitted because the convictions were too

remote. Instead, appellant raises this argument for the first time on appeal. As such,

appellant’s trial-court objection does not comport with her appellate argument and,

thus, preserves nothing for review. See Dixon, 2 S.W.3d at 273; see also Wright, 154
S.W.3d at 241. Furthermore, there is no indication in the record that the trial court

understood appellant’s general objection to constitute a challenge to the remoteness of

her convictions under Texas Rule of Evidence 609. See TEX. R. EVID. 609.1 Accordingly,

we cannot say that appellant’s objection was apparent from the context of the objection.

See TEX. R. APP. P. 33.1(a); Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012);

Sample v. State, 405 S.W.3d 295, 300 (Tex. App.—Fort Worth 2013, pet. ref’d). Therefore,

based on the foregoing, we conclude that appellant has not preserved this issue for

review.2 See TEX. R. APP. P. 33.1(a); Clark, 365 S.W.3d at 339; Sample, 405 S.W.3d at 300.

We overrule appellant’s issue in both cases.



         1 Texas Rule of Evidence 609 provides that evidence of a witness’s prior convictions is admissible

for purposes of impeachment if the crime was a felony or a crime of moral turpitude and if the trial court
determines its probative value outweighs its prejudicial effect. TEX. R. EVID. 609(a); see Davis v. State, 259
S.W.3d 778, 780-81 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). However, such evidence is
inadmissible if ten or more years have passed since the conviction date or the witness’s release from
confinement, whichever is later, unless the court determines the probative value substantially outweighs
its prejudicial effect. TEX. R. EVID. 609(b); see Davis, 259 S.W.3d at 781.

        2 It is worth mentioning that, in Lankston v. State, the Court of Criminal Appeals stated the
following with regard to the specificity of objections:

        As regards specificity, all a party has to do to avoid the forfeiture of a complaint on
        appeal is to let the trial judge know what he wants, why he thinks himself entitled to it,
        and to do so clearly enough for the judge to understand him at a time when the trial
        court is in a proper position to do something about it. Of course, when it seems from
        context that a party failed effectively to communicate his desire, then reviewing courts

Harris v. State                                                                                        Page 4
                                              III.   CONCLUSION

        Having overruled appellant’s issue in both cases, we affirm the judgments of the

trial court.


                                                       AL SCOGGINS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 15, 2014
Do not publish
[CR25]




        should not hesitate to hold that appellate complaints arising from the event have been
        lost.

827 S.W.2d 907, 909 (Tex. Crim. App. 1992).

Harris v. State                                                                                  Page 5